07/27/2021


                 IN THE SUPREME COURT OF THE                      Case Number: DA 21-0207
                      STATE OF MONTANA

                        Case No. DA 21-0207

DAVID McCAULEY, an individual, LEADERS WITHOUT LIMITS,
INC., a Wyoming Corporation, and PERKINS FAMILY HOLDINGS,
LLC, a Montana Limited Liability Company,

          Plaintiffs/Appellants,

CROWLEY FLECK, PLLP, a Montana Professional Limited Liability
Partnership, GRANT S. SNELL, an individual, SCOTT D. HAGEL, an
individual, CHASE D. GIACOMO, an individual, and DOES 1-10

          Defendants/Appellees.



         ORDER GRANTING APPELLANTS’ UNOPPOSED
             SECOND MOTION FOR EXTENSION
             OF TIME TO FILE OPENING BRIEF


    On Appeal from the Montana Eleventh Judicial District Court
            Flathead County, Cause No. DV-2019-918
                     Before Hon. Dan Wilson

Quentin M. Rhoades                 Mikel L. Moore
RHOADES SIEFERT &                  Eric Brooks
ERICKSON PLLC                      MOORE, COCKRELL,
430 Ryman Street                   GOICOECHEA & JOHNSON, P.C
Missoula, Montana 59802            PO Box 7370
Telephone: 406-721-9700            Kalispell, MT 59904-0370
qmr@montanalawyer.com              Telephone: 406-751-6000
For Appellants                     For Appellees
        Upon motion of Appellants David McCauley, an individual,

Leaders Without Limits, Inc., a Wyoming Corporation, and Perkins

Family Holdings, LLC, a Montana Limited Liability Company, and for

good cause shown,

        IT IS HEREBY ORDERED that Appellants’ motion is GRANTED.

Appellants’ deadline for filing their Opening Brief is September 13,

2021.




                                    2                          Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     July 27 2021